I concur in the opinion of Mr. Justice MOORE. All authority holds the carrier, if a common one, bound to deliver in good order, at least free from injury in transit. If damage is occasioned the shipment in transit, remedial by reconditioning, it is the duty of the carrier to restore the condition, if reasonably possible, and then make delivery. The carriage here was temporarily arrested by defendant for the purpose of enabling it to perform its obligation to make delivery in good order. The carriage was not abandoned, modified or ended, for the agreement for reconditioning was bottomed upon defendant's duty in the premises and a clear recognition thereof by shipper and carrier.
I shall spend no time on the general question of when the relation of carrier begins, for it is admitted here that the relation existed at the time the goods were injured. The question is whether the relation, so existing, ceased upon the undertaking of plaintiff, at defendant's request, to recondition the goods that defendant might make delivery under the contract of carriage. A search of the books discloses no case like this. The nearest in point, and that only by analogy, is St. Louis, etc., R. Co. v. Brass (Tex.Civ.App.),133 S.W. 1075. In that case the carrier, in the course of carriage, was required to compress a large quantity of cotton, and attempted to do so at the compress at Athens, in which compress the shipper was interested, and there the cotton was destroyed by fire. The carrier claimed:
"That said cotton was not in its possession when *Page 604 
burned, but was in the possession of appellee and his agent; that it had parted with possession of same as a common carrier by delivering it in conformity with said bill of lading to the plaintiff and his agent at Athens, in whose possession it was when destroyed."
Mixed in the case are some local statutes and regulations of the Texas railroad commission, but not to an extent to remove the question from common-law rules. It was held that the delivery of the shipment by the carrier to the compress for compression was a part of its duty as a common carrier and such delivery did not relieve it from its common-law liability.
In the case at bar it was the duty of defendant to recondition the goods damaged in the course of carriage, and delivery of the goods to the shipper to perform the service was special and in recognition of defendant's obligation, and, therefore, in no sense a return of the goods, but only a mere temporary interruption of the carriage to enable the carrier to perform its common-law obligation. To raise a cancellation of the contract of carriage and to discharge the carrier from its obligation, out of its recognition of obligation to recondition the goods, is not permissible, and would ignore the obligation and run counter to its very undertaking to meet the same.
Under the findings of the jury and applicable law the judgment should be affirmed.